Opinion issued February 26, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00112-CV
                            ———————————
                        BOBBY HALL-BEY, Appellant
                                        V.
          DEREK WALLACE AND JEFFREY ALFORD, Appellees



                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Case No. 89389-I



                        MEMORANDUM OPINION

      Appellant Bobby Hall-Bey, an inmate proceeding pro se, challenges the trial

court’s dismissal of his lawsuit against appellees Derek Wallace and Jeffrey Alford,

pursuant to Texas Civil Practice and Remedies Code section 101.106(f). Hall-Bey
contends that the trial court erred in dismissing his suit because section 101.106(f)

does not apply to his case. We dismiss for want of jurisdiction.

                                     Background

       On December 30, 2016, Hall-Bey sued Texas Department of Criminal Justice

(“TDCJ”) supervisory officer, Wallace, and property officer, Alford, among others,

alleging theft of his personal property.1 Hall-Bey did not name TDCJ as a defendant

in the suit.

       Hall-Bey alleged that, on June 3, 2016, while he was housed at the TDCJ’s

Ramsey Unit, he and other prisoners were evacuated and relocated to another unit

due to flooding of the Brazoria River. He further alleged that, upon his return to the

Ramsey Unit on June 18, 2016, he discovered that his property had been lost,

damaged, or illegally confiscated. Hall-Bey sought relief in the amount of $78.50,

the alleged value of his property.

       On August 3, 2017, Alford and Wallace filed their answer and motion to

dismiss pursuant to Civil Practice and Remedies Code section 101.106(f). On

August 25, 2017, Hall-Bey filed his response, asserting that he filed suit pursuant to

subsection (d), not (f).

       On January 3, 2018, the trial court granted Wallace’s and Alford’s section

101.106(f) motion to dismiss. Hall-Bey timely appealed.


1
       Although not initially named, Wallace and Alford were later joined as defendants.
                                           2
                                      Discussion

      “[S]ubject-matter jurisdiction is essential to a court’s power to decide a case.”

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 553–54 (Tex. 2000). It is not

presumed and it may not be waived. Tex. Ass’n Bus. v. Tex. Air Control Bd., 852

S.W.2d 440, 443–44 (Tex. 1993). Absent subject matter jurisdiction, a court does

not have authority to render judgment and must dismiss the claim without resolving

the parties’ substantive arguments. City of Houston v. Rhule, 417 S.W.3d 440, 442

(Tex. 2013) (per curiam). A trial court’s judgment rendered without subject matter

jurisdiction cannot be considered a final judgment. Id.

      Lack of subject matter jurisdiction amounts to fundamental error and may be

raised for the first time on appeal. See id. (citing Tex. Ass’n Bus., 852 S.W.2d at

443–44). An appellate court may address sua sponte the issue of subject matter

jurisdiction. Id. (“Not only may a reviewing court assess jurisdiction for the first

time on appeal, but all courts bear the affirmative obligation to ascertain that subject

matter jurisdiction exists regardless of whether the parties have questioned it.”)

(internal quotation omitted). “Our standard for reviewing subject matter jurisdiction

requires the pleader to allege facts that affirmatively demonstrate the trial court’s

jurisdiction to hear the cause.” Tex. Ass’n Bus., 852 S.W.2d at 446. Whether an

appellate court has jurisdiction is a question of law. Tex. Dep’t of Parks & Wildlife




                                           3
v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). Accordingly, we evaluate the issue

under a de novo standard of review. See id.

      Section 24.007 of the Texas Government Code states that “[a] district court

has original jurisdiction of a civil matter in which the amount in controversy is more

than $500, exclusive of interest.” TEX. GOV’T CODE ANN. § 24.007(b). In Texas,

the sum of money in controversy between the parties to a civil suit is a component

of subject matter jurisdiction. See Bland Indep. Sch. Dist., 34 S.W.3d at 554; see

also Gomez v. Unknown Roe-Phillips CO V, No. 06-17-00002-CV, 2017 WL

3701730, at *2 (Tex. App.—Texarkana Aug. 22, 2017, no pet.). The amount in

controversy is determined by the amount the plaintiff seeks to recover. Tune v. Tex.

Dep’t of Pub. Safety, 23 S.W.3d 358, 361 (Tex. 2000) (“It has long been the law that

the phrase ‘amount in controversy,’ in the jurisdictional context, means ‘the sum of

money or the value of the thing originally sued for . . . .’”) (quotation omitted).

      In his petition, Hall-Bey sued Wallace and Alford for $78.50, the estimated

value of his property. That amount falls below the $500.00 amount-in-controversy

requirement for a district court to acquire jurisdiction. See TEX. GOV’T CODE

§ 24.007(b). Accordingly, the trial court did not have jurisdiction to decide the

merits of Hall-Bey’s case. See Miller v. Harvey, No. 10-09-00106-CV, 2011 WL

1901985, at *1 (Tex. App.—Waco May 18, 2011, no pet.) (vacating trial court’s

dismissal and dismissing case for want of jurisdiction where state prison inmate who

                                           4
sued TDCJ employees for confiscation of personal property sought amount in

controversy less $500); Parker v. Ross, No. 10-08-00317-CV, 2010 WL 35844369,

at *1 (Tex. App.—Waco Sept. 15, 2010, no pet.) (same). Our jurisdiction of the

merits of an appeal extends no further than that of the trial court from which the

appeal was taken. Ward v. Malone, 115 S.W.3d 267, 269 (Tex. App.—Corpus

Christi 2003, pet. denied). Because the trial court did not have subject matter

jurisdiction, we may not address the merits of Hall-Bey’s claims in this appeal.

                                    Conclusion

      We vacate the trial court’s order and dismiss the case for want of jurisdiction.2




                                              Russell Lloyd
                                              Justice

Panel consists of Justices Lloyd, Kelly, and Hightower.




2
      All pending motions are dismissed as moot.
                                          5